Citation Nr: 0111695	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-16 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for basic eligibility for Department of 
Veterans Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Manila, Philippines, VA Regional 
Office (RO) July 1999 determination that the appellant does 
not have recognized service that meets the basic eligibility 
requirements for VA benefits.

The appellant originally submitted a claim for basic 
eligibility for VA benefits in April 1993.  The RO denied the 
claim by its determination dated in March 1994.  The 
appellant appealed the RO's decision in May 1994.  After 
reviewing the issue on appeal the Board remanded the claim to 
the RO in March 1996 for further evidentiary development.  
The RO issued a supplemental statement of the case in 
September 1996 and January 1997, affirming its May 1994 
decision.  The Board affirmed the RO's May 1994 decision in 
April 1997.  The appellant appealed to the United States 
Court of Appeals for Veterans Claims (formerly Court of 
Veterans Appeals) (hereinafter the Court).  The Court 
affirmed the Board decision by memorandum decision dated 
December 3, 1998.  In February 1999 the appellant requested 
that his claim for basic eligibility for VA benefits be 
reopened.  The RO reopened and adjudicated the claim without 
reference to 38 C.F.R. § 3.156 (2000) and requirements that a 
claimant submit new and material evidence prior to a claim 
being reopened.  

To establish jurisdiction over this matter, the Board must 
first consider the issue of whether new and material evidence 
has been submitted to reopen the claim for basic eligibility 
for VA benefits.  38 C.F.R. §§ 5108, 7104 (2000).  The Board 
must proceed in this fashion regardless of the RO's actions.  
See Barnett v. Brown, 83 F.3rd 1380 (Fed.Cir. 1996).  
Therefore, the issue before the Board is whether new and 
material evidence has been submitted to reopen the claim for 
basic eligibility for VA benefits.



FINDINGS OF FACT

1.  By a Board decision in April 1997, the claim for basic 
eligibility for VA benefits was denied.

2.  The evidence submitted since the April 1997 Board 
decision pertinent to the claim is either cumulative and 
redundant, or does not bear directly and substantially upon 
the specific matter under consideration because it does not 
include competent evidence of the appellant's active service 
in the recognized guerrilla services.


CONCLUSIONS OF LAW

1.  The April 1997 Board decision that basic eligibility for 
VA benefits, is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2000).

2.  New and material evidence has not been submitted since 
the April 1997 Board decision pertinent to the claim for 
basic eligibility VA benefits, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104, 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Decisions of the Board are final under 38 U.S.C.A. § 7104, 
but the VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108.

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

Persons who served in the Commonwealth Army of the 
Philippines are included for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  38 C.F.R. § 3.8(c)(1).

For the purpose of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, the VA may accept evidence submitted by a claimant 
or sent directly to the VA by a service department, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions:

(1) The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) The document contains needed 
information as to the length, time and 
character of service; and 

(3) In the opinion of the VA, the 
document is genuine and the information 
contained in it is accurate.

38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence does not meet the above requirements, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

At the time the Board entered its decision in 1997, the 
record included certification from the U.S. Army Reserve 
Personnel Center (ARPERCEN) that the claimant had no service 
as a member of the armed forces of the United States.  
ARPERCEN specifically considered the alternative names 
provided by the claimant.
 
The appellant offered evidence via a personal hearing 
conducted in June 1999.  He testified he was in the 
guerrillas from 1942 to 1945. (Transcript (T.) at pg. 5). He 
used another name, Felix Santos.  (T. at pg. 5).  The 
appellant was not processed or given any type of serial 
number.  (T. at pg. 5).  The guerrillas where the appellant 
joined were named HUKBALAHAP, Hukbo ng Bayan Laban sa Hapon.  
(T. at pg. 5).  His commander was P. V.  He also served in 
guerrilla unit "APA" and his commanding officer was Colonel 
T.D.  (T. at pg. 3).  He was assigned to intelligence with 
Major P.S.R.  and stationed at Laguna, Southern Luzon 
Command, in Laguna and Quezon Province.  (T. at pg. 3).  The 
appellant became a prisoner of war in July 1943 and was held 
as such until December 1943.  (T. at pg. 3).  He was 
imprisoned at Trade School Santa Cruz, Laguna and recalls 
several people were imprisoned with him, including black and 
white American prisoners, and Filipinos.  (T. at pg. 4).  
After being released by the mayor of the town, the appellant 
went back to the guerrillas.  (T. at pg. 4). 

The appellant was discharged at Pila, Laguna with the 11th 
Airborne.  He did not have any affidavit or processing 
affidavit when he was discharged.  (T. at pg. 6).  He did not 
receive a separation physical.  (T. at pg. 6).  After being 
discharged the appellant became a teacher.  (T. at pg. 7).  
The appellant testified that he is very old and very sickly 
sometimes.  (T. at pg. 7).  He has four kids and no money.  
(T. at pg. 7).  He receives a pension from the Philippine 
Veterans Affairs Office.  (T. at pg. 7).  

The appellant produced a document, which the hearing officer 
described as an application for old age pension with the 
Philippine Veterans Affairs Office.  (T. at pg. 8).


II.  Analysis

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The Board notes that this matter has not been subject to the 
well grounded claim requirement, and thus those provisions of 
the VCAA relating to the elimination of that requirement are 
moot.  

The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	
(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Unlike many questions subject to appellate review, a claim to 
establish qualifying service for purposes of basic 
eligibility by its very nature has an extremely narrow focus.  
The RO responded to the appellant's request to reopen his 
claim by letter dated in March 1999, advising him that the 
Philippine government had its own laws and regulations 
pertaining to recognition of military service and any 
documents or certifications provided by them would not serve 
to establish military service in U.S. Armed Forces.  The RO 
further advised the appellant of what identifying information 
was previously sent to ARPERCEN for verification of the 
appellant's service and requested he send in corrections, if 
any, to the data.  The RO explained that the certification 
from ARPERCEN was binding on the VA.  The March 1999 letter 
concluded that because the appellant had not submitted any 
new evidence that his claim continued to be denied.  The 
appellant responded with a request for a personal hearing, 
which the RO provided in June 1999.  In July 1999 the RO 
advised the appellant that the testimony presented at his 
personal hearing was considered, but his claim remained 
denied.  The RO also advised the appellant of his appellate 
rights at that time.  The RO issued supplemental statements 
of the case in September 1996 and January 1997, which 
referenced and advised the appellant of the provisions of 
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.1(d), 3.8(d)(1) and 
(2), and 3.203(c).

The RO, in March 1999 and July 1999 letters and in September 
1996 and January 1997 supplemental statements of the case, 
has set forth the law and facts in a fashion that clearly and 
adequately informed the claimant of the very limited and 
specific type of evidence needed to substantiate his claim.  
The RO had previously requested verification of the 
appellant's alleged military service from ARPERCEN on three 
different occasions and received a negative response that the 
appellant has no service as a member of the Philippine 
Commonwealth Army including the recognized guerrillas in the 
service of the United States Armed Forces.  The appellant 
advised the RO of no corrections to the personal data that 
was sent to ARPERCEN.  There plainly is no outstanding 
Federal government record that could substantiate the claim.  
There just as plainly is no reasonable possibility that there 
is any other evidence that could substantiate the claim by 
establishing qualifying service.  In light of this, the Board 
finds that the RO's failure to advise the appellant of the 
provisions of 38 C.F.R. § 3.156 has no prejudicial effect.

The VCAA specifically provides that nothing in the section 
concerning the duty to assist requires the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured as described in 
section 5308 of title 38, United States Code.  The RO clearly 
gave the appellant more consideration in the adjudication of 
his claim than he was entitled to by law.  The RO provided 
the appellant with a new personal hearing based solely on the 
appellant's request without submission of any new evidence.  
Given the circumstances of this matter, the Board can not 
find any basis under the VCAA to defer adjudication.  
Moreover, it is literally impossible to conceive that 
implementing regulations for the VCAA could change the 
picture since in this matter they would have to change not 
simply the notice or development requirements, but also the 
underlying substantive law outside the VCAA to raise any 
prospect that the claimant could substantiate his claim.  
Accordingly, the Board finds it may proceed to decide this 
matter without prejudice to the claimant.  Bernard v. Brown, 
4 Vet. App. 384.

The only new evidence submitted in this matter since April 
1997 is the appellant's June 1999 personal testimony.  The 
appellant's testimony set forth the dates, places and 
underlying details of his alleged service in the recognized 
guerrillas, including his status and his commanding officers.  
The contents of the appellant's testimony were previously 
submitted by the appellant's sworn declaration dated in 
November 1996, the honorable discharge certificate dated in 
October 1991 from Punong Tanggapan GHQ, the affidavit of 
T.R.D. signed in November 1979, the statement of service from 
the Philippine Veterans Affairs Office certified in January 
1982 and various other documents in the administrative file.  
The Board finds that the evidence submitted is redundant and 
cumulative and therefore, not new.









ORDER

New and material evidence having not been received to reopen 
the appellant's claim for basic eligibility for VA benefits, 
the claim remains denied.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals



 

